1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      LARRY ANGEL MANRIQUEZ,
4     individually,
5                          Plaintiff,                     2:18-cv-00863-APG-VCF
                                                          ORDER
6     vs.
      LAS VEGAS METROPOLITAN POLICE
7
      DEPARTMENT, a political subdivision of
8
      the State of Nevada; SHERIFF JOSEPH
      LOMBARDO, Sheriff of LVMPD, in his
9     official capacity; CORRECTIONS OFFICER
      PABLO TORRES, individually and in his
10    official capacity; CORRECTIONS OFFICER
      MAX FRASER, individually and in his
11    official capacity; SERGEANT DANIEL
      HOLM, individually and in his official
12    capacity; SERGEANT JACOB WILLIAMS,
      individually and in his official capacity;
13
      LIEUTENANT GLAUDE, individually and
14
      in his official capacity; DOE
      CORRECTIONS OFFICERS I-X,
15    individually, and in their official capacities;
      DOES I-X, inclusive and ROES I-X,
16    inclusive,

17                          Defendants.

18          Before the court is the proposed Stipulation and Order to Extend Discovery Deadlines and Case

19   Scheduling Deadlines (ECF NO. 61).

20          Accordingly,

21          IT IS HEREBY ORDERED that a hearing on the proposed Stipulation and Order to Extend

22   Discovery Deadlines and Case Scheduling Deadlines (ECF NO. 61) is scheduled for 1:00 PM, January

23   15, 2020, in Courtroom 3D.

24          DATED this 26th day of December, 2019.
                                                              _________________________
25                                                            CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
